Jose /s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       July 31, 2015

                                   No. 04-15-00298-CR

                                THE STATE OF TEXAS,
                                      Appellant

                                             v.

                                     Jose ESQUIVEL,
                                          Appellee

                 From the County Court at Law No. 9, Bexar County, Texas
                                 Trial Court No. 457593
                        Honorable Walden Shelton, Judge Presiding


                                      ORDER
      The appellant’s motion for extension of time to file brief is GRANTED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court